 

Exhibit 10.1(b)

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of February 22,
2008 by and between BRIDGE BANK, N.A. (“Bank”) and EVOLVING SYSTEMS, INC., a
Delaware corporation (“Grantor”).

 

RECITALS

 

A.            Bank has agreed to make certain advances of money and to extend
certain financial accommodations (the “Credit Extensions”) to Grantor in the
amounts and manner set forth in that certain Loan and Security Agreement by and
between Bank and Grantor dated of even date herewith (as the same may be
amended, modified or supplemented from time to time, the “Loan Agreement”;
capitalized terms used herein are used as defined in the Loan Agreement).  Bank
is willing to make the Credit Extensions to Grantor, but only upon the
condition, among others, that Grantor shall grant to Bank a security interest in
certain Copyrights, Trademarks and Patents of Grantor to secure the obligations
of Grantor under the Loan Agreement.

 

B.            Pursuant to the terms of the Loan Agreement, Grantor has granted
to Bank a security interest in all of Grantor’s right, title and interest,
whether presently existing or hereafter acquired, in, to and under all of the
Collateral.

 

NOW, THEREFORE, Grantor agrees as follows:

 

AGREEMENT

 

To secure Borrower’s obligations under the Loan Agreement and under any other
agreement now existing or hereafter arising between Borrower and Bank, Grantor
grants and pledges to Bank a security interest in all of Grantor’s right, title
and interest in, to and under its Intellectual Property Collateral (including
without limitation those Copyrights, Patents and Trademarks for which a
registration or application for registration has been filed as  listed on
Exhibits A, B and C hereto), and including without limitation all proceeds
thereof (such as, by way of example but not by way of limitation, license
royalties and proceeds of infringement suits), the right to sue for past,
present and future infringements, all rights corresponding thereto throughout
the world and all re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

 

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement.  Each right, power and remedy of Bank
provided for herein or in the Loan Agreement or any of the Loan Documents, or
now or hereafter existing at law or in equity shall be cumulative and concurrent
and shall be in addition to every right, power or remedy provided for herein and
the exercise by Bank of any one or more of the rights, powers or remedies
provided for in this Intellectual Property Security Agreement, the Loan
Agreement or any of the other Loan Documents, or now or hereafter existing at
law or in equity, shall not preclude the simultaneous or later exercise by any
person, including Bank, of any or all other rights, powers or remedies.

 

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights of Grantor for which Grantor has
obtained a registration, or in connection to which Grantor has filed and
maintains a pending application to obtain a registration, with either the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

Address of Grantor:

 

GRANTOR:   

 

 

 

 

9777 Pyramid Court, Suite 100   FAX:   

 

EVOLVING SYSTEMS, INC.

Englewood, CO 80112

 

 

 

Attn:   Anita T. Moseley, General Counsel

 

By:

 

(303) 802-1138

 

 

Brian R. Ervine

 

 

 

 

with a copy to:

 

Title: Executive Vice President, Chief Financial and Administrative Officer

Attn:   Brian R. Ervine, Executive Vice President
Chief Financial and Administrative Officer

 

 

 

FAX: (303) 802-1420

 

 

 

 

 

 

 

Address of Bank  

 

BANK:

 

 

 

55 Almaden Blvd.

 

BRIDGE BANK, N.A.

San Jose, CA 95113

 

 

Attention: Dan Pistone

 

By:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Copyright Registrations and Applications

 

Description

 

Registration
Number

 

Registration Date

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Patents Registrations and Applications

 

Description

 

Patent/ Application
Number

 

Issue/ Application Date

 

Apparatus and method for extracting presence, location and availability data
from a communication device deployed in a network

 

6,662,015

 

12/09/03

 

 

 

 

 

 

 

Systems and methods for providing order and service mediation for
telecommunications systems

 

6,169,793

 

01/02/01

 

 

 

 

 

 

 

Systems and method for providing network element management functionality for
managing and provisioning network elements associated with number portability

 

6,122,362

 

09/19/00

 

 

 

 

 

 

 

Test harness for enterprise application integration environment

 

7,337,361

 

02/26/08

 

 

 

 

 

 

 

Wireless Device Activation

 

60/992,193

 

12/06/07

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Trademarks Registrations and Applications

 

Description

 

Registration/ Application
Number

 

Registration/ Application Date

 

 

 

 

 

 

 

NumeriTrack

 

2,673,290

 

01/07/03

 

 

 

 

 

 

 

ServiceXpress

 

2,930,141

 

03/08/05

 

 

 

 

 

 

 

Evolving Systems (servicemark)

 

2,197,486

 

10/20/98

 

 

 

 

 

 

 

Evolving Systems (and design)

 

2,357,983

 

06/13/00

 

 

 

 

 

 

 

OrderPath

 

2,196,447

 

10/13/98

 

 

 

 

 

 

 

NumberManager

 

2,510,765

 

11/20/01

 

 

 

 

 

 

 

Evolving Systems (trademark)

 

2,355,550

 

06/06/00

 

 

 

 

 

 

 

Evolving Systems (supplemental register)

 

1,836,474

 

05/10/94

 

 

3

--------------------------------------------------------------------------------

 